Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 16 recites that the “connecting rib overlaps the outer second groove in a thickness direction of the outer frame”. However, the specification in paragraph [0118] and figure 6 teaches that the connecting rib overlaps the first adhesive overflow groove in a thickness direction of the first adhesive overflow groove. For examination purposes it has been assumed that the claim limitation requires that the connecting rib overlaps the inner first groove in a thickness direction of the outer frame.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation: “…in a thickness direction adhesive groove to…” It is unclear if the groove being referenced is the first groove or the at least one second groove. For examination purposes it has been determined that the limitation reads: “…in a thickness direction of the at least one second groove to…”
Claim 14 recites the limitation: “a reinforcing rib that protrudes from the rear surface of the outer frame” in line 5. It is unclear if this limitation is in reference to the “reinforcing rib” of line 3. For examination purposes it has been determined that the limitation of line 5 is in reference to the same reinforcing rib of line 3. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 16776695 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the structural requirements of the claims are taught by the claims of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-17 and 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US20180195226).
Regarding claims 13 and 23-24, Kwon et al. teaches a laundry treating apparatus (see abstract), comprising: a main body 20 having a front panel having a laundry inlet port 20a and configured to receive laundry loaded through the laundry inlet port 20a; and a door 10 rotatably coupled to the front panel to open and close the laundry inlet port 20a, wherein the door 10 comprises: an outer frame 111 provided with an opening 111a and facing an outside of the main body 20; a front glass 140 coupled to a front surface of the outer frame 111 to cover the opening 111a; an inner frame 112 coupled to a rear surface of the outer frame 111 and facing an inside of the main body 20; a first groove 111d’ provided on the front surface of the outer frame 111 to receive an adhesive for bonding the front glass 140 to the outer frame 111; at least one second groove 111d” circumferentially spaced apart from the first groove 111d’ on the front surface of the outer frame 111 to accommodate adhesive overflowing from the first groove 111d’ (reads on claim 24); a plurality of ribs 111e at the rear surface of the outer frame 111, the plurality of ribs 111e reinforcing the rigidity of the outer frame 111 (see figures 1-3, 10 and paragraphs [0036]-[0038], [0056], [0087]-[0102]). Kwon et al. does not explicitly teach that the plurality of ribs are disposed so as to overlap with the at least one second groove in a thickness direction of the at least one second groove. However, since Kwon et al. teaches that the plurality of ribs 111e may provide mechanical connection and rigidity, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the thickness and the particular location of the ribs may be chosen so as to optimize the structural rigidity and mechanical connection for the desired application. Furthermore, it has been determined that changes in shape and the rearrangement of parts constitutes on obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 14, Kwon et al. teaches the limitations of claim 13. Kwon et al. also teaches in figure 10 that the plurality of ribs 111e may include a reinforcing rib (see e.g. outermost 111e) that protrudes from the rear surface of the outer frame 111 and a connecting rib (see e.g. innermost 111e) that protrudes from the rear surface of the outer frame 111 to be spaced apart from the reinforcing rib. 
Regarding claims 15-16 and 25, Kwon et al. teaches the limitations of claims 14 and 23. Kwon et al. also teaches in figures 1-3, 10 and paragraphs [0036]-[0038], [0056], [0087]-[0102] that the at least one second groove 111d” comprises a plurality of second grooves 111d” respectively extending along the circumferential direction of the outer frame 111, and wherein the plurality of second grooves 111d” is disposed at outer and inner sides of the first groove 111d’, respectively, in a radial direction. Such that, in the modified system, the connecting rib 111e may overlap the inner first groove 111d” and the reinforcing rib 111e may overlap the outer second groove 111d” in the thickness direction of the outer frame 111 (reads on claim 16).
Regarding claim 17, Kwon et al. teaches the limitations of claim 15. Kwon et al. does not teach a plurality of support ribs that protrude from the rear surface of the outer frame and extend in a direction crossing the reinforcing rib. However, Kwon et al. teaches in figures 1-3, 10 and paragraphs [0036]-[0038], [0056], [0087]-[0102] that reinforcement ribs 111e may protrude from the rear surface of the outer frame 111 with a thickness that extends in a radial direction (reads on direction crossing the reinforcing rib). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a plurality of support ribs may be disposed so as to protrude from the rear surface of the outer frame and extend in a direction crossing the reinforcing rib so as to allow for further structural reinforcement. Furthermore, it has been determined that the duplication of parts constitutes an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claims 19-22 and 26, Kwon et al. teaches the limitations of claims 14, 15 and 24. Kwon et al. also teaches in figures 1-3, 10, 11, 13, paragraphs [0048] and [0093] that the outer frame 111 may comprise a flat portion with the first groove 111d’ and at least one second groove 111d” on a front surface thereof (reads on claim 21); the outer frame 111 may also have a ring shape (reads on claim 20), and the first groove 111d’, at least one second groove 111d” and plurality of ribs 111e disposed on an outer circumferential portion thereof such that they also may have concentric ring shapes (reads on claim 22).

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US20180195226) in view of Khamprachom et al. (US20170167070).
Regarding claims 1-2, 4, 7, Kwon et al. teaches a laundry treating apparatus (see abstract), comprising: a main body 20 having a front panel having a laundry inlet port 20a and configured to receive laundry loaded through the laundry inlet port 20a; and a door 10 rotatably coupled to the front panel to open and close the laundry inlet port 20a, wherein the door 10 comprises: an outer frame 111 provided with an opening 111a and facing an outside of the main body 20; a front glass 140 with a disc shape and flat front and rear surfaces coupled to a front surface of the outer frame 111 to cover the opening 111a (reads on claim 7); an inner frame 112 coupled to a rear surface of the outer frame 111 and facing an inside of the main body 20; wherein the outer frame 111 comprises: an adhesive groove 111d’ provided on the front surface of the outer frame 111 to receive an adhesive for bonding the front glass 140 to the outer frame 111; a reinforcing portion 111e protruding from the rear surface of the outer frame 111, in correspondence to and overlapping with the adhesive groove 111d’ in a thickness direction of the outer frame 111 to reinforce the rigidity of the outer frame 111 (reads on claim 4); at least one adhesive overflow groove 111d” circumferentially spaced apart from the adhesive groove 111d’ on the front surface of the outer frame 111 to accommodate adhesive overflowing from the adhesive groove 111d’ (reads on claim 2) (see figures 1-3, 10 and paragraphs [0036]-[0038], [0056], [0087]-[0102]). Kwon et al. does not teach first and second hooks. Khamprachom et al. teaches a laundry treating apparatus (see abstract) with a first hook that protrudes from an outer circumference of the outer frame 2 toward an outer circumference of the inner frame 3; and a second hook that protrudes from the outer circumference of the inner frame 3 toward the outer frame 2 to fasten the outer frame 2 and the inner frame 3 to each other by an interference fit between the first hook and the second hook, allowing for a snap fit (see figure 2, paragraphs [0017]-[0018]). Since both Kwon et al. and Khamprachom et al. teach laundry treating apparatuses it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that first and second hooks may be provided on the outer and inner frames in the system by Kwon et al. so as to allow for a snap fit connection, as shown to be known and conventional by Khamprachom et al. 
Regarding claim 3, Kwon et al. and Khamprachom et al. together teach the limitations of claim 2. Kwon et al. also teaches in figures 1-3, 10 and paragraphs [0036]-[0038], [0056], [0087]-[0102] that the at least one adhesive overflow groove 111d” comprises a plurality of adhesive overflow grooves 111d” respectively extending along the circumferential direction of the outer frame 111, and wherein the plurality of adhesive overflow grooves 111d” is disposed at outer and inner sides of the adhesive groove 111d’, respectively, in a radial direction.
Regarding claim 5, Kwon et al. and Khamprachom et al. together teach the limitations of claim 2. Kwon et al. teaches in figures 1-3, 10, 11, 13, paragraphs [0048] and [0093] that the reinforcing portion 111e may have a ring-shape as it may be disposed on the circumference of the ring-shaped outer frame 111. Kwon et al. does not explicitly teach that the reinforcing portion is disposed so as to overlap with the at least one second groove in a thickness direction of the at least one second groove. However, since Kwon et al. teaches that the reinforcement portion 111e may provide mechanical connection and rigidity, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the thickness and the particular location of the ribs may be chosen so as to optimize the structural rigidity and mechanical connection for the desired application. Furthermore, it has been determined that changes in shape and the rearrangement of parts constitutes on obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 6, Kwon et al. and Khamprachom et al. together teach the limitations of claim 1. Kwon et al. also teaches in figures 1-3, 10, 11, 13, paragraphs [0048] and [0093] that the outer frame 111 may also have a circular ring shape.
Regarding claims 8-10, Kwon et al. and Khamprachom et al. together teach the limitations of claim 1. Kwon et al. does not teach a mounting guide that protrudes from the outer circumference of the outer frame to surround an outer circumferential surface of the front glass. Khamprachom et al. teaches in figure 2 and paragraphs [0017]-[0018] that a mounting guide may protrude from the outer circumference of the outer frame 2 to surround an outer circumferential surface of the front glass 1 and provide support thereto; such that the first hook is disposed radially outside of the mounting guide (reads on claim 9) and protrudes in a direction opposite to the mounting guide (reads on claim 10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the outer frame in the modified system by Kwon et al. may include a mounting guide so as to provide support for the front glass, as shown to be known and conventional by Khamprachom et al. 
Regarding claims 11-12, Kwon et al. and Khamprachom et al. together teach the limitations of claim 1. Khamprachom et al. teaches in figure 2 and paragraphs [0017]-[0018] that the second hook is inserted into and coupled to the first hook (reads on claim 12). Kwon et al. teaches in 1-3, 10, 11, 13, paragraphs [0048] and [0093] that the outer frame 111 and inner frame 112 may have ring shapes. Therefore, since the first and second hooks of the modified system are disposed on outer circumferential portions of the outer and inner frame, it is readily apparent that the first and second hook may have ring shapes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711